EXHIBIT 10.1
 
SECOND AMENDMENT TO
PROMISSORY NOTE


This Second Amendment to Promissory Note (this “Amendment”) is entered into on
March 19, 2014 and is effective as of December 31, 2013 by and between
SearchCore, Inc., a Nevada corporation (the “Company”) and James Pakulis, an
individual (the “Holder”)


RECITALS


WHEREAS, Company and Holder are parties to that certain Promissory Note dated
December 31, 2012 in the original principal amount of $161,250 (the “Original
Note”);


WHEREAS, Company and Holder entered into a First Amendment to Promissory Note
dated July 11, 2013 wherein Section 2 was amended and restated in its entirety;


WHEREAS, Company and Holder desire to further amend and restate Section 2 of the
Original Note, effective as of December 31, 2013, as set forth herein.


NOW, THEREFORE, for good and adequate consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and Holder agree as follows:


AGREEMENT


1. Section 2 of the Original Note is restated in its entirety as follows:


2. PAYMENT OF THE NOTE. The Principal Amount of this Note shall be paid by the
Company as follows:
 
(a) The Company shall pay the Holder Thirty Seven Thousand Five Hundred Dollars
($37,500) on January 1, 2015; and
 
(b) The Company shall make twenty three (23) equal monthly installments of
principal and interest of Five Thousand Four Hundred Thirty Four Dollars and
Ninety Four Cents ($5,434.94) beginning February 1, 2015 and continuing on the
1st of each month thereafter.
 
If any payment of principal or interest under this Note shall not be made within
ten (10) business days when due, a late charge of ten percent (10%) of the
outstanding payment amount may be charged by Holder for the purpose of defraying
the expenses incident to handling such delinquent payments.  Such late charge
represents a reasonable sum considering all of the circumstances existing on the
date of this Note and represents a fair and reasonable estimate of the costs
that will be sustained by Holder due to the failure of Company to make timely
payments.”


2. Other than as set forth herein, the terms and conditions of the Original Note
shall remain in full force and effect.
 
 
1

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Company and Holder have executed this Agreement on the date
first written above.



“Holder”   “Company”                     SearchCore, Inc.         a Nevada
corporation                
/s/ James Pakulis
   
/s/ James Pakulis
  By:
James Pakulis, an individual
  By:
James Pakulis
        Its:
President and Chief Executive Officer
                     
/s/ Munjit Johal
        By:
Munjit Johal
        Its:
Chief Financial Officer
 

 
 
 
2

--------------------------------------------------------------------------------